In re Robert J. Snyder, Jr,; — Plaintiff; Applying For Writ of Certiorari and/or Review, Parish of St. John, 40th Judicial District-Court Div. C, No. 69,615; to the Court of Appeal, Fifth Circuit, No. 16-CA-448.
| Writ denied m part; granted m part. The judgment of the court of appeal is affirmed in all respects, except as to the award of damages for the filing of a frivolous appeal. The sanction imposed by the court of appeal is hereby reversed.
WEIMER, J., concurs in part and dissents in part and assigns reasons.